Citation Nr: 0811618	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  02-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision.  

In October 2006, the undersigned Veterans Law Judge granted 
the Motion of the representative for advancement of the 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 200& Supp. 2007); 38 C.F.R. § 20.900(c) 
(2007).  

The Board remanded this issue for further development in May 
2005 and November 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran currently is not shown to have a diagnosis of 
PTSD or another innocently acquired psychiatric disorder due 
to any event or incident of his active service during World 
War II.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
his active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2004, prior to the August 2004 rating decision on 
appeal, the RO sent the veteran a letter advising him that to 
establish service connection the evidence must show an injury 
in service or a disease that began in or was made worse 
during military service, or an event causing an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  The letter also asked the 
veteran to complete and return a questionnaire regarding in-
service stressors.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.  

The June 2004 letter cited above also advised the veteran 
that VA is responsible for getting relevant records held by 
any Federal agency, to include military records, Social 
Security Administration (SSA) records, and records from VA 
and other Government agencies.  

The letter advised the veteran that that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The June 2004 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

The Board finds that the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
expressly met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran prior to the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the most recent 
Supplemental Statement of the Case (SSOC) in January 2008.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) by a letter in July 2006.  

Further, the Board's action herein denies service connection 
for the claimed disorder, so no degree of disability or 
effective date will result from the Board's decision.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  The veteran has not identified, and the file does 
not otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

In specific regard to stressor verification, VA is obligated 
to obtain relevant records pertaining to claimant's active 
military service that are held or maintained by a government 
entity, if the claimant furnished sufficient information to 
locate those records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  

As noted in more detail hereinbelow, the veteran's only 
claimed stressor is confirmed by a lay "buddy statement" of 
record, so stressor verification is not under contention at 
this point.

The veteran has been advised of his entitlement to testify 
before the RO's hearing officer and/or before the Board, but 
he has not requested such a hearing.

Finally, the veteran received a VA psychiatric examination in 
April 2004 in support of his instant claim for service 
connection; the examiner stated a medical opinion that the 
veteran had a traumatic event during service but did not 
currently have PTSD.  The veteran's VA treatment records 
subsequent to that examination do not show, and the veteran 
has not asserted, that he has manifested symptoms consistent 
with PTSD or has been diagnosed with any psychiatric disorder 
including PTSD.  

A medical examination is not required if the appellant has 
not presented a prima facie case for the benefit claimed.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curiam).  As discussed above, the veteran has not presented a 
prima facie case because competent examination shows that he 
does not have a diagnosis of PTSD.  

There is accordingly no purpose to be served by remanding for 
another medical examination at this time.  Remands that would 
only result in imposing additional burdens on VA, with no 
benefit flowing to the claimant, are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection specifically for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran was injured when an American airplane 
accidentally released a bomb over the airstrip where he was 
working, resulting in a wound to the leg.  The incident is 
corroborated by a "buddy statement" in the form of an 
affidavit by RFD dated in February 1991, and the veteran in 
fact has current service connection for the medical residuals 
of that leg injury.  

In September 2003, the veteran had a VA examination in 
support of his claim for higher evaluation of his service-
connected duodenal ulcer and stomach disabilities.  The 
veteran related a long history of depression due to his sense 
of frustration and sadness over his deteriorating physical 
symptoms.  The examiner noted a diagnosis of depression, but 
made no observation regarding any symptoms consistent with 
PTSD.  

Thereafter, the veteran had a VA psychiatric examination in 
April 2004 when the examiner noted the bomb explosion injury 
in detail, as well as the veteran's postwar medical history.  

On examination, the veteran demonstrated no symptoms 
consistent with PTSD.  The examiner concluded that the 
veteran had experienced a traumatic episode with injury 
during World War II, but did not demonstrate any signs or 
symptoms associated with PTSD.  

The Board particularly notes that the sufficiency of a 
stressful the event to cause PTSD is a medical determination.  
West (Carlton) v. Brown, 7 Vet. App. 70 (1994).  The VA 
examiner's opinion clearly shows that the stressor claimed by 
the veteran would be medically sufficient to support a 
diagnosis of PTSD.  

However, there is no medical evidence of record showing 
diagnosis of PTSD or an acquired psychiatric disorder that 
has been linked to any documented event or incident of the 
veteran's active service.  

Based on the evidence, the Board finds that the veteran has 
not been competently diagnosed as having PTSD due to any 
event or incident of his period of active service.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  

Thus, where, as here, the persuasive medical evidence does 
not establish a current disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In addition to the medical evidence addressed hereinabove, 
the Board has considered the veteran's assertions in 
connection with the claim on appeal; i.e., to his personal 
belief that he has PTSD due to the bomb explosion injury.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Also, a layperson can certainly 
provide an eyewitness account of a veteran's visible 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

However, in this case the issue turns on medical questions, 
i.e. whether the veteran has diagnosed PTSD and, if so, 
whether such disorder is attributable to an event in service.  
Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

As a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative (persuasive) opinion such a matter as medical 
diagnosis.  See Bostain v. West, 11 Vet. App; 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App.492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining, however 
sincerely, on matters requiring medical knowledge).  

Hence, the veteran's accounts of a stressful event during 
military service - which is, in any event, documented in the 
record - are of no bearing toward establishing the existence 
of the claimed disability.  

Based on this analysis, the Board concludes that the criteria 
for service connection for an acquired psychiatric disorder, 
to include PTSD, are not met.  Accordingly, the claim must be 
denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As the preponderance of the evidence is against this claim 
the benefit-of-the-doubt rule does not apply.  Gilbert, id; 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for claimed PTSD is denied.  




____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


